Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered January 11, 1982, convicting him of murder in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We again call to the attention of the District Attorney that CPL 730.20 provides for the location where psychiatric examinations are to be held (see People v McCabe, 87 AD2d 852). However, since no prejudice has inured to defendant, we affirm. Mollen, P. J., Thompson, Rubin and Boyers, JJ., concur.